After participating in a home invasion, defendant pleaded guilty to burglary in the first degree and robbery in the second degree in satisfaction of a 12-count indictment. County Court thereafter sentenced defendant in accordance with the plea agreement to concurrent terms of imprisonment of nine years followed by four years of postrelease supervision. Defendant now appeals, alleging that the sentence imposed was harsh and excessive. However, inasmuch as defendant, with counsel, reviewed and executed a written waiver of appeal in open court which explained his appellate rights and indicated to the court that he was relinquishing his right to appeal voluntarily, know*1167ingly and intelligently, defendant is precluded from challenging the severity of his sentence (see People v Conway, 45 AD3d 1055, 1056 [2007], lv denied 10 NY3d 763 [2008]). Accordingly, the judgment is affirmed.
Cardona, EJ., Mercure, Rose, Lahtinen and Kane, JJ., concur. Ordered that the judgment is affirmed.